Citation Nr: 0814937	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  03-01 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for acute sinusitis 
with allergies.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to 
December 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland in June 2000 and October 2001.

The Board previously remanded this case in January 2004.  At 
that time, the claims on appeal also included entitlement to 
service connection for a right knee disorder and inflammatory 
pelvic disease.  Both claims, however, were granted in an 
August 2005 rating decision.  While both claims are listed in 
a March 2008 Informal Hearing Presentation from the veteran's 
representative, it is clear from the claims file that these 
claims have been granted in full, and there is no indication 
that the veteran has filed a Notice of Disagreement with the 
initial ratings for both disabilities.  Accordingly, the 
issues on appeal are limited to the service connection claims 
involving sinusitis and a left knee disorder.

The issue of service connection for a left knee disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Acute sinusitis with allergies was not first manifest in 
service or for several years thereafter.


CONCLUSION OF LAW

Acute sinusitis with allergies was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide; and must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued VCAA letters in 
July 2001 and May 2004 meeting the specific requirements of 
C.F.R. § 3.159(b)(1).  As the initial notification occurred 
before the appealed October 2001 rating decision, this case 
raises no procedural concerns in view of the Mayfield line of 
decisions.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Such notification 
was provided in a March 2006 letter.

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  The Board also notes that the veteran 
has been afforded a comprehensive VA examination in 
conjunction with this appeal, addressing her claimed 
sinusitis disorder.  

In summary, all relevant facts have been properly developed 
in regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The Board has reviewed the veteran's service medical records 
and observes that she was treated for a cold in December 
1974, "sinus problems" in June 1976, and an upper 
respiratory infection in January 1977.  She reported a 
history of sinusitis in an October 1977 Report of Medical 
History, but her separation examination from the same date 
and another examination from August 1978 revealed no sinus 
abnormalities.

Subsequent to service, the earliest medical evidence 
containing findings pertinent to the veteran's current claim 
is an entry of "[a]llergic rhinitis" from a November 1982 
private medical record.  She was also seen for a cold and 
sequelae in February 1991 and for nasal congestion and 
questionable sinusitis in November 1994.  A notation of 
right-sided acute sinusitis was made in February 1995.  Sinus 
x-rays from October 1997 were normal.  An allergy report from 
September 2000 indicates that the veteran had attended 
treatment since July 1997 and had reported nasal allergy 
distress, especially nasal congestion and earaches, since the 
1970s.  At that time, a diagnosis of allergic rhinitis was 
rendered, with no commentary as to etiology.

A March 2001 VA orthopedic examination report contains an 
assessment of recurrent sinusitis, with no commentary as to 
etiology.  X-rays from April 2001 revealed normal paranasal 
sinuses.  

A second VA orthopedic examination was conducted in October 
2004, and the examiner rendered diagnoses of recurrent 
sinusitis, on medical treatment; and allergies, which were 
noted to include ragweed, pollen dust, aerosol sprays, and 
some foods.  In December 2004, the examiner reviewed the 
claims file but determined that there was no evidence that 
the veteran's ongoing problems with sinusitis were secondary 
to "any similar problems while in service."
   
In this case, the veteran was treated for several upper 
respiratory problems over the course of service but was not 
found to have chronic sinusitis at discharge.  Following 
service, she was not treated for any upper respiratory 
problems until 1982, and a diagnosis of sinusitis was not 
indicated until more than a decade later.  VA has not 
received any medical records linking current sinusitis to 
service, and the only medical evidence addressing etiology, 
the December 2004 VA examination opinion, supports the 
finding that there exists no causal relationship between a 
current disorder and service.  Consequently, the Board does 
not find that the competent medical evidence of record 
supports the veteran's claim.  

Currently, the only evidence of record supporting the 
veteran's claim is her own lay opinion that her acute 
sinusitis with allergies was incurred in service, as 
indicated in a July 2000 lay statement and in her February 
2002 Notice of Disagreement.    

Even if the veteran's statements could be read as claiming 
continuity of symptomatology since service, such history is 
substantially rebutted by the absence of a sinusitis 
diagnosis either in service or soon thereafter and the 
December 2004 VA opinion, which was based on a review of the 
entire claims file.  The Board thus does not find the notion 
that this disability has existed continuously since service 
to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1336-7 (Fed. Cir. 2006) (holding the Board is obligated to, 
and fully justified in, determining whether lay testimony is 
credible in and of itself, and that the Board may weigh the 
absence of contemporary medical evidence against lay 
statements).

Moreover, the Court has consistently held that service 
connection may not be predicated on lay assertions of medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  In the present case, the veteran has not been shown 
to possess the requisite medical training, expertise, or 
credentials needed to render either a diagnosis or a 
competent opinion as to medical causation.  Accordingly, her 
lay opinion does not constitute competent medical evidence 
and lacks probative value as to the matter of medical 
diagnoses and causation.  See also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994) (a veteran is competent to report that 
on which he or she has personal knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (a veteran is not competent 
to offer opinions on medical diagnosis or causation). 

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for acute sinusitis 
with allergies, and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for acute sinusitis with allergies is 
denied.


REMAND

Throughout the pendency of this appeal, the veteran's claim 
of service connection for a left knee disorder has been 
adjudicated solely on a direct service connection basis, with 
no references whatsoever to 38 C.F.R. § 3.310, regarding the 
grant of service connection as secondary to a service-
connected disorder, prior to the return of the case to the 
Board.  As noted above, service connection for a right knee 
disorder was not granted until an August 2005 rating decision 
issued subsequent to the Board's November 2004 remand.

In the March 2008 Informal Hearing Presentation, however, the 
veteran's representative asserted that the case was not ready 
for appellate review for reasons including that "the RO did 
not consider the possibility that her left knee condition 
could be secondary to her right knee disability."  In the 
following paragraph, the representative again asked "that 
the left knee condition be considered secondary to [the 
veteran's] right knee service[-]connected disability."

Several recent Court and Federal Circuit decisions address 
this type of situation, where an alternate theory of service 
connection is presented to the Board.  In Roebuck v. 
Nicholson, 20 Vet. App. 307 (2006), which concerned both 
direct and presumptive service connection, the Court noted 
that although there may be multiple theories or means of 
establishing entitlement to a benefit for a disability, if 
the theories all pertain to the same benefit for the same 
disability, they constitute the same claim.  Id. at 313; see 
also Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed. Cir. 
2000); Bingham v. Principi, 18 Vet. App. 470, 474 (2004), 
aff'd, 421 F.3d 1346 (Fed. Cir. 2005).

The Board also notes that this case is distinct from the type 
of scenario addressed in Robinson v. Mansfield, 21 Vet. App. 
545, 551-52 (2008).  That case concerned a new theory of 
service connection that had been raised by the representative 
on appeal to the Court, rather than prior to the Board's 
adjudication.  In that case, the Court affirmed that although 
there may be multiple theories or means of establishing 
entitlement to a benefit for a disability, if the theories 
all pertain to the same benefit for the same disability, they 
constitute the same claim.  The Court nevertheless found that 
the Board is not required to sua sponte raise and reject all 
possible theories of entitlement in order to render a valid 
opinion even though it is required to consider all theories 
of entitlement raised either by the claimant or by the 
evidence of record as part of the nonadversarial 
administrative adjudication process.  Id. 

In the present case, the Board has been made aware of an 
additional theory of service connection, namely secondary 
service connection, and must accordingly address this theory.  
In the absence of proper notification to the veteran of, and 
adjudication under, the applicable regulation (38 C.F.R. 
§ 3.310), however, further development and adjudication is 
required before the Board can proceed with a final 
determination on this claim.  

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding her 
claim of service connection for a left 
knee disorder.  The letter must inform 
the veteran about the information and 
evidence that is necessary to 
substantiate the claim, notify her of the 
type of evidence that VA will seek to 
provide, inform her of the type of 
evidence that she is expected to provide, 
and request that she provide any and all 
relevant evidence currently in her 
possession. 

As the veteran's representative has 
raised the issue of service connection as 
secondary to the service-connected right 
knee disorder, this letter must set forth 
the provisions of 38 C.F.R. § 3.310, 
specifically to include the recently 
added provisions of 38 C.F.R. § 3.310(b) 
concerning aggravation due to a service-
connected disorder. 

2.  After completion of the above 
development, and after giving the veteran 
a reasonable period of time to respond to 
the aforementioned letter, her claim of 
service connection for a left knee 
disorder, to include as secondary to a 
right knee disorder, should be 
readjudicated.  If the determination 
remains adverse to the veteran, she and 
her representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.  The 
provisions of 38 C.F.R. § 3.310 must be 
included in this issuance.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


